DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-8, 11, and 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dylewski (11,299,021).
Dylewski discloses a truck bed cover assembly (14) comprising a plurality of panels (18,20,22,24) and a pair of rails (28,30) extending along and attached to the sidewalls (6,8) of the bed (4), as shown in Figures 1-4.  A first panel is fixed attached to the bed (4) and the remaining panels can pivot between an open position and a folded position, as shown in Figure 1-4.  Each rail (28,30) has a T-shaped first portion (358,368) adapted to engage a sidewall (6,8) and a second portion (362,364) extending from the first portion (358,368) to define a catch, as shown in Figures 28-30.  A lock assembly (32) locks at least one movable panel (18) in the open position when the lock member (374) moves from an unlock position to a lock position, as shown in Figure 29.  The lock member (374) engages the catch (364) and locks the movable panel (18) in the open position when in the lock position, as shown in Figure 29.  The lock member moves away from the catch (364) to enable pivoting of the movable panel (18) from the open position to the folded position when in the unlock position.  In reference to claims 6 and 15, a plurality of couplers pivotally couple adjacent panels, as shown in Figures 1-4 and 22.  In reference to claims 7 and 16, each coupler includes engagement structures (194,196) engaging the adjacent panels (22,24) and a hinge structure (164,166,168) disposed between the engagement structures (194,196), as shown in Figure 22.  In reference to claims 8 and 17, the hinge structure (164,166,168) includes a pair of flexible members (166,168) and an intermediate plate structure (164), as shown in Figure 22 and disclosed on lines 33-36 of column 15.  In reference to claim 18, each flexible member (166,168) includes a flap member (270,278) overlapping a surface of the corresponding engagement structure (194,196) and a surface of the plate structure (164), as shown in Figure 22.  Each flexible member (166,168) includes a pair of protrusions (266,290) extending downwardly and outwardly of the flap member and disposed spaced apart from each other, as shown in Figure 22.  A first protrusion (266) is coupled to the engagement structure (194,196) and the second protrusion (290) is coupled to the plate structure (164), as shown in Figure 22.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dylewski (11,299,021) in view of Williamson et al. (US 2018/0147925).
Dylewski does not disclose the spring.  
Williamson et al. teaches providing a spring to bias the latch (80), as disclosed in paragraph [0070].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a spring to bias the latch of Dylewski, as taught by Williamson et al. to ensure latching of the cover when extending the cover over the bed.  
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dylewski (11,299,021) in view of Williamson et al. (US 2018/0147925).
Dylewski does not disclose the string.
Williamson et al. teaches providing a string (118) to the lock member (80) to facilitate movement between the lock and unlock positions, as disclosed in paragraph [0071] and shown in Figure 19.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect a string to the lock members of Dylewski, as taught by Williamson et al., to allow placement of the unlocking device in a more user friendly location.
Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dylewski (11,299,021) in view of Williamson et al. (US 2018/0147925).
Dylewski discloses the first protrusions (266) being received in elongated grooves (262,284) of the engagement structures and the second protrusions being received in the elongated grooves (282,262) of the plate structure (164), as shown in Figure 22.  However, Dylewski does not disclose each protrusion has a cylindrical portion.
Williamson et al. teaches forming cylindrical portions (128,130) at the end of the protrusions, as shown in Figure 22A and disclosed in paragraph [0080].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the ends of the protrusions of Dylewski with cylindrical portions, as taught by Williamson et al., as an obvious design choice of shape that does alter the function or operation of the flexible member.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,994,648in view of Williamson et al. (US 2018/0147925).  The patent claims everything except the lock assembly.  Williamson et al. teaches a lock assembly with a lock member, a spring to bias the lock member, and a strip coupled to the lock member. It would have been obvious to provide a lock assembly to the patented cover assembly, as taught by Williamson et al., to prevent unwanted opening of the cover to prevent loss of items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A BLANKENSHIP whose telephone number is (571)272-6656. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY A. BLANKENSHIP
Examiner
Art Unit 3612



/GREGORY A BLANKENSHIP/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        August 31, 2022